PER CURIAM:
The instant action was begun by filing of a complaint in Equity which was dismissed on preliminary objections; an *82amended complaint was again dismissed on preliminary objections, and finally this complaint in assumpsit was filed.
Once again the defendant responded with preliminary objections, which contained three separate counts. The trial court sustained the objections to Count I in part and to Count III in its entirety. Count II remains, as does the action against the husband-defendant in Count I.
As to the merits of the lower court’s decision on Counts I and III, we are not at liberty to express an opinion, for this appeal is interlocutory. The jurisdiction for the appeal is predicated on 42 Pa.C.S.A. § 742, which provides that the Superior Court shall have jurisdiction over all final orders of the Courts of Common Pleas. To be final, however, the order must put the appellant out-of-court. We have repeatedly held that dismissal of one or more counts of a multi-count complaint does not put an appellant “out-of-court”. Therefore, the present order must be held to be interlocutory and not appealable. Bagshaw v. Vickers, 286 Pa.Super. 246, 428 A.2d 664 (1981); Giannini v. Foy, 279 Pa.Super. 553, 421 A.2d 338 (1980).
Appeal quashed.